UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 6, 2009, 214.8 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item4T. Controls and Procedures 36 PARTII– OTHER INFORMATION Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item4. Submission of Matters to a Vote of Security Holders 39 Item6. Exhibits 40 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, 2009 2008 (in thousands, except per share amounts) ASSETS Investment property, net $ 2,393,900 $ 2,374,007 Investments in unconsolidated entities 383,341 364,374 Cash and cash equivalents 153,519 39,927 Restricted cash and marketable securities 9,225 19,732 Distributions receivable 2,208 5,275 Tenant and other receivables 48,077 43,012 Intangible lease assets, net 316,219 370,049 Deferred leasing costs, net 49,134 47,982 Deferred financing costs, net 8,674 8,993 Other assets 3,379 7,086 TOTAL ASSETS $ 3,367,676 $ 3,280,437 LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ 76,292 $ 93,364 Due to affiliates 5,624 9,515 Intangible lease liabilities, net 97,512 112,371 Other liabilities 17,681 21,643 Interest rate swap contracts 80,984 116,074 Participating interest liability 54,048 45,419 Distributions payable 33,086 32,990 Notes payable 1,629,001 1,529,842 Total liabilities 1,994,228 1,961,218 Commitments and contingencies Equity: Shareholders' equity: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of September 30, 2009 and December 31,2008 - - Common shares, $.001 par value; 1,500,000 common shares authorized as of September 30, 2009 and December 31, 2008; 212,538 and 201,743 common shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively 213 202 Additional paid-in capital 1,635,071 1,629,033 Retained deficit (304,733 ) (303,323 ) Accumulated other comprehensive income (loss) 42,897 (6,693 ) Shareholders' equity 1,373,448 1,319,219 Noncontrolling interests - - Total equity 1,373,448 1,319,219 TOTAL LIABILITIES AND EQUITY $ 3,367,676 $ 3,280,437 See notes to the consolidated financial statements. 1 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2009 and (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 (In thousands, except per share amounts) Revenues: Rental revenue $ 86,230 $ 81,938 $ 254,948 $ 225,016 Other revenue 7,591 6,964 20,811 19,240 Total revenues 93,821 88,902 275,759 244,256 Expenses: Property operating expenses 23,908 23,849 69,183 63,974 Real property taxes 12,807 11,477 35,864 33,099 Property management fees 2,150 1,891 6,280 5,263 Depreciation and amortization 31,859 32,888 94,647 90,485 Asset management and acquisition fees 7,354 6,229 20,466 23,923 Organizational and offering expenses - 34 - 3,647 General and administrative 1,247 1,545 4,330 4,637 Other losses 3,415 - 3,425 2 Total expenses 82,740 77,913 234,195 225,030 Income before other income (expenses), provision for income taxes and equity in lossesof unconsolidated entities, net 11,081 10,989 41,564 19,226 Other income (expenses): Gain (loss) on derivative instruments, net (11,701 ) (10,530 ) 35,090 (11,194 ) Interest expense (22,883 ) (22,153 ) (68,475 ) (61,105 ) Interest income 54 903 429 2,513 Income (loss) before provision for income taxes and equity in losses of unconsolidated entities, net (23,449 ) (20,791 ) 8,608 (50,560 ) Provision for income taxes (63 ) (726 ) (569 ) (1,191 ) Equity in losses of unconsolidated entities, net (2,277 ) (2,263 ) (6,474 ) (6,379 ) Net income (loss) (25,789 ) (23,780 ) 1,565 (58,130 ) Less: Net income attributable to noncontrolling interests (1,028 ) (816 ) (2,975 ) (2,191 ) Net loss attributable to common shareholders $ (26,817 ) $ (24,596 ) $ (1,410 ) $ (60,321 ) Basic and diluted loss per common share: Loss per common share $ (0.13 ) $ (0.13 ) $ (0.01 ) $ (0.34 ) Weighted average number of common shares outstanding 210,298 192,012 205,325 178,613 Net comprehensive income (loss): Net income (loss) $ (25,789 ) $ (23,780 ) $ 1,565 $ (58,130 ) Other comprehensive income: Foreign currency translation 19,097 (7,332 ) 49,590 (5,721 ) Other comprehensive income (loss) (6,692 ) (31,112 ) 51,155 (63,851 ) Comprehensive income attributable to noncontrolling interests (1,028 ) (816 ) (2,975 ) (2,191 ) Net comprehensive income (loss) attributable to common shareholders $ (7,720 ) $ (31,928 ) $ 48,180 $ (66,042 ) See notes to the consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Nine Months Ended September 30, 2009 and 2008 (UNAUDITED) Hines Real Estate Investment Trust, Inc. Accumulated Additional Other Common Paid-In Accumulated Comprehensive Noncontrolling Shares Amount Capital Deficit Income (Loss) Total Interests BALANCE, January 1, 2009 201,743 202 1,629,033 (303,323 ) (6,693 ) 1,319,219 - Issuance ofcommon shares 25,424 25 254,196 - - 254,221 - Redemption ofcommon shares (14,629 ) (14 ) (134,407 ) - - (134,421 ) - Distributions declared - - (96,401 ) - - (96,401 ) (2,975 ) Selling commissions and dealer manager fees - - (17,350 ) - - (17,350 ) - Comprehensive income (loss): - Net income - - - (1,410 ) - (1,410 ) 2,975 Other comprehensive income - Foreign currency translation adjustment - 49,590 49,590 - BALANCE September 30, 2009 212,538 213 1,635,071 (304,733 ) 42,897 1,373,448 - Accumulated Additional Other Common Paid-In Accumulated Comprehensive Noncontrolling Shares Amount Capital Deficit Income (Loss) Total Interests BALANCE, January 1, 2008 159,409 159 1,358,523 (137,915 ) 12,509 1,233,276 - Issuance ofcommon shares 39,469 40 413,758 - - 413,798 - Redemption ofcommon shares (3,742 ) (4 ) (39,751 ) - - (39,755 ) - Distributions declared - - (84,920 ) - - (84,920 ) (2,191 ) Selling commissions and dealer manager fees - - (32,316 ) - - (32,316 ) - Other offering costs, net - - (4,206 ) - - (4,206 ) - Comprehensive income (loss): - Net income - - - (60,321 ) - (60,321 ) 2,191 Other comprehensive income - Foreign currency translation adjustment - (5,721 ) (5,721 ) - BALANCE September 30, 2008 195,136 195 1,611,088 (198,236 ) 6,788 1,419,835 - See notes to the condensed consolidated financial statements. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008 (UNAUDITED) 2009 2008 CASH FLOW FROM OPERATING ACTIVITIES (In thousands) Net income (loss) $ 1,565 $ (58,130 ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization 90,130 91,314 Non-cash compensation expense 62 22 Equity in losses of unconsolidated entities, net 6,474 6,379 Distributions received from unconsolidated entities 1,699 1,663 Accrual of organizational and offering expenses - 3,647 Other losses 3,425 2 (Gain) loss on derivative instruments, net (35,090 ) 11,194 Net change in operating accounts (27,206 ) (23,141 ) Net cash provided by operating activities 41,059 32,950 CASH FLOWS FROM INVESTING ACTIVITIES: Investments in unconsolidated entities (23,073 ) - Distributions received from unconsolidated entities in excess of equity in earnings 11,079 20,042 Investments in property (5,876 ) (423,601 ) Investments in master leases - (1,917 ) Master lease rent receipts 1,200 5,760 Deposit proceeds from pending land sale 803 - (Increase) decrease in restricted cash 10,699 (4,463 ) Acquired lease intangibles - (97,910 ) Net cash used in investing activities (5,168 ) (502,089 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in other liabilities 294 (1,371 ) Proceeds from issuance of common stock 201,710 369,368 Redemption of common shares (136,200 ) (35,831 ) Payments of selling commissions and dealer manager fees (17,162 ) (32,976 ) Payments of organizational and offering expenses (9 ) (10,084 ) Distributions paid to shareholders and noncontrolling interests (48,003 ) (36,572 ) Proceeds from notes payable 274,000 520,000 Payments on notes payable (195,353 ) (269,444 ) Additions to deferred financing costs (2,668 ) (1,460 ) Net cash provided by financing activities 76,609 501,630 Effect of exchange rate changes on cash 1,092 (275 ) Net change in cash and cash equivalents 113,592 32,216 Cash and cash equivalents, beginning of period 39,927 152,443 Cash and cash equivalents, end of period $ 153,519 $ 184,659 See notes to the condensed consolidated financial statements. 4 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three and Nine Months Ended September 30, 2009 and 2008 (UNAUDITED) 1.Organization The accompanying interim unaudited condensed consolidated financial information has been prepared according to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted according to such rules and regulations. For further information, refer to the financial statements and footnotes for the year ended December31, 2008 included in Hines Real Estate Investment Trust, Inc.’s Annual Report on Form10-K. In the opinion of management, all adjustments and eliminations, consisting only of normal recurring adjustments, necessary to present fairly and in conformity with GAAP the financial position of Hines Real Estate Investment Trust, Inc. as of September 30, 2009 and December31, 2008, and the results of operations for the three and nine months ended September 30, 2009 and 2008 and cash flows for the nine months ended September 30, 2009 and 2008 have been included. The results of operations for such interim periods are not necessarily indicative of the results for the full year. Hines Real Estate Investment Trust, Inc., a Maryland corporation (“Hines REIT” and, together with its consolidated subsidiaries, the “Company”), was formed on August5, 2003 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning interests in real estate. Beginning with its taxable year ended December 31, 2004, the Company operated and intends to continue to operate in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The Company is structured as an umbrella partnership REIT under which substantially all of the Company’s current and future business is and will be conducted through its majority-owned subsidiary, Hines REIT Properties, L.P. (the “Operating Partnership”). Hines REIT is the sole general partner of the Operating Partnership. Subject to certain restrictions and limitations, the business of the Company is managed by Hines Advisors Limited Partnership (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the advisory agreement between the Company and the Advisor. Public Offerings Hines REIT commenced its initial public offering on June18, 2004 through which it raised $527.5 million. The Company commenced its second public offering (the “Second Offering”) on June19, 2006through which it raised approximately $1.5 billion of gross proceeds prior to its expiration on June 30, The Company commenced its third public offering (the “Third Offering”) on July 1, 2008 pursuant to which it is offering up to $3.5 billion in shares of common stock including $500.0 million in shares of common stock under its dividend reinvestment plan.As of September 30, 2009, Hines REIT had raised $407.0 million in proceeds through the Third Offering. In addition, from October 1, 2009 through November 6, 2009, Hines REIT received gross offering proceeds of $40.0million from the sale of 4.1 million common shares. Hines REIT contributes all net proceeds from its public offerings to the Operating Partnership in exchange for partnership units in the Operating Partnership. As of September 30, 2009 and December31, 2008, Hines REIT owned a 97.0% and 97.3%, respectively, general partner interest in the Operating Partnership. Noncontrolling Interests Hines 2, an affiliate of Hines, owned a 0.5% interest in the Operating Partnership as of September 30, 2009 and December 31, 2008, respectively. In addition, another affiliate of Hines, HALP Associates Limited Partnership (“HALP”) owned a 2.5% and 2.2% limited partnership interest in the Operating Partnership as of September 30, 2009 and December 31, 2008, respectively, which is a profits interest (the “Participation Interest”). See Note 7 for additional information regarding the Participation Interest. Investment Property As of September 30, 2009, the Company owned direct and indirect investments in 63 properties. These properties consisted of 45 U.S. office properties, one mixed-use office and retail complex in Toronto, Ontario, one industrial property in Dallas, Texas, four industrial properties in Brazil and a portfolio of 12 grocery-anchored shopping centers located in five states in the southeastern United States (the “Grocery-Anchored Portfolio”). 5 2.Summary of Significant Accounting Policies Described below are certain of the Company’s significant accounting policies. The disclosures regarding several of the policies have been condensed or omitted in accordance with interim reporting regulations specified by Form 10-Q. Please see the Company’s Annual Report on Form 10-K for a complete listing of all of its significant accounting policies. Basis of Presentation The condensed consolidated financial statements of the Company included in this quarterly report include the accounts of Hines REIT, the Operating Partnership (over which Hines REIT exercises financial and operating control) and the Operating Partnership’s wholly-owned subsidiaries (see Note3), as well as the noncontrolling interests. All intercompany balances and transactions have been eliminated in consolidation. We have evaluated subsequent events through November 13, 2009, which is the date the consolidated financial statements were issued. Impairment of Investment Property Real estate assets are reviewed for impairment each reporting period if events or changes in circumstances indicate that the carrying amount of the individual property may not be recoverable. In such an event, a comparison will be made of the current and projected operating cash flows of each property on an undiscounted basis to the carrying amount of such property.If the carrying amount exceeds the undiscounted cash flows, it would be written down to theestimated fair value to reflect impairment in the value of the asset.
